Name: 2000/312/EC: Commission Decision of 7 April 2000 approving the programme concerning infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by Germany (notified under document number C(2000) 996) (Text with EEA relevance) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  marketing;  health;  agricultural activity;  Europe
 Date Published: 2000-04-29

 Avis juridique important|32000D03122000/312/EC: Commission Decision of 7 April 2000 approving the programme concerning infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by Germany (notified under document number C(2000) 996) (Text with EEA relevance) (Only the German text is authentic) Official Journal L 104 , 29/04/2000 P. 0080 - 0080Commission Decisionof 7 April 2000approving the programme concerning infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by Germany(notified under document number C(2000) 996)(Only the German text is authentic)(Text with EEA relevance)(2000/312/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 10(2) thereof,Whereas:(1) Member States may submit to the Commission a programme designed to enable them to obtain the status of approved zone with regard to certain diseases affecting fish.(2) Germany has submitted to the Commission a programme concerning infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS), with a view to obtaining the status of approved zone for water catchment areas situated in Baden-WÃ ¼rttemberg and Bavaria.(3) This programme specifies the geographical situation of the zones concerned, the measures to be taken by the official services, the procedures to be followed by the approved laboratories, the prevalence of the diseases concerned and the measures to combat these diseases where detected.(4) On scrutiny the programme has been found to comply for certain zones with Article 10 of Directive 91/67/EEC.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The control programme for IHN and VHS for the following zones, presented by the Federal Republic of Germany, is hereby approved:- a zone in the water catchment area "Wolfegger Aach und Rohrsee",- a zone in the water catchment area "Obern Nagold",- the zone "GroÃ e Lauter" in the water catchment area of the Danube.Article 2The Federal Republic of Germany shall bring into force the laws, regulations and administrative provisions necessary to comply with the programme referred to in Article 1.Article 3This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 7 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.